Citation Nr: 0104817	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  96-31 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left foot gunshot 
wound residuals.  

2.  Entitlement to service connection for a bilateral ear 
disorder to include otitis media, otitis externa, hearing 
loss disability, and tinnitus.  

3.  Entitlement to service connection for a post-operative 
gastrointestinal disorder to include peptic ulcer disease, 
vagotomy residuals, and pyloroplasty residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1955 to June 1957.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
left foot gunshot wound residuals, a bilateral ear disorder 
to include otitis media, otitis externa, hearing loss 
disability, and tinnitus, and a post-operative 
gastrointestinal disorder to include peptic ulcer disease, 
vagotomy residuals, and pyloroplasty residuals; denied those 
claims; and denied a permanent and total disability rating 
for pension purposes.  In August 1996, the RO determined that 
the veteran did not meet the basic eligibility requirements 
for a permanent and total disability rating for pension 
purposes.  In January 1998, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In December 1998, the Board determined that the 
veteran did not meet the basic eligibility requirements for a 
permanent and total disability rating for pension purposes 
and remanded the issues of the veteran's entitlement to 
service connection for left foot gunshot wound residuals; a 
bilateral ear disorder to include otitis media, otitis 
externa, hearing loss disability, and tinnitus; and a 
post-operative gastrointestinal disorder to include peptic 
ulcer disease, vagotomy residuals, and pyloroplasty residuals 
to the RO for further development of the record.  The veteran 
has been represented throughout this appeal by the Disabled 
American Veterans.  


REMAND

The Board observes that the RO denied the veteran's claims of 
entitlement to service connection for left foot gunshot wound 
residuals, a bilateral ear disorder, and a post-operative 
gastrointestinal disorder upon its determination that the 
veteran had not submitted well-grounded claims.  The statutes 
governing the adjudication of claims for VA benefits have 
recently been amended so as to remove the requirement of the 
submission of a well-grounded claim.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran and his 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103, 5103A, 
5107).  The veteran's claims for service connection have not 
been considered under the amended statutes.  Therefore, the 
claims must be returned to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

2.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for left foot gunshot 
wound residuals; a bilateral ear disorder 
to include otitis media, otitis externa, 
hearing loss disability, and tinnitus; 
and a post-operative gastrointestinal 
disorder to include peptic ulcer disease, 
vagotomy residuals, and pyloroplasty 
residuals.  

3.  The veteran is placed on notice that 
he has an obligation to submit all 
relevant evidence in his possession or 
which he may obtain to the RO for 
incorporation into the record.  The 
veteran is advised that if there is 
evidence that links an ear disorder, a 
gunshot wound and a gastrointestinal 
disorder to service, he must submit that 
evidence.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to 


allow for due process of law.  No inference should be drawn 
from it regarding the final disposition of the veteran's 
claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

